Exhibit 10.4 EMPLOYMENT AGREEMENT THIS AGREEMENT is made this 1st day of July, 2009, by and between CHINO COMMERCIAL BANK, N.A. (the "Bank"), having its offices at 14345 Pipeline Avenue, Chino, California 91710, and DANN H. BOWMAN ("Executive"), whose residence address is 5481 Arena Way, Fontana, California 92336. WHEREAS, the Bank is a national banking association, with power to own property and carry on its business as it is now being conducted; WHEREAS, the Bank desires to avail itself of the skill, knowledge and experience of Executive in order to insure the successful management of its business; and WHEREAS, the parties hereto desire to specify the terms and conditions of Executive's employment by the Bank; NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth, and intending to be legally bound, it is agreed that from and after July 1, 2009 (the "Effective Date"), the following terms and conditions shall apply to Executive's said employment: A. TERM OF EMPLOYMENT 1. Term. The Bank hereby employs Executive and Executive hereby accepts employment with the Bank for the period of three (3) years (the "Term") commencing with the Effective Date, subject, however, to prior termination of this Agreement, as hereinafter provided. Where used herein, "Term" shall refer to the entire period of employment of Executive by The Bank hereunder, whether for the period provided above, or whether terminated earlier as hereinafter provided. B. DUTIES OF EXECUTIVE 1. Duties. Executive shall perform the duties of President and Chief Executive Officer of the Bank, subject to the powers by law vested in the Board of Directors of the Bank and in the Bank's shareholders. During the Term, Executive shall perform exclusively the services herein contemplated to be performed by Executive faithfully, diligently and to the best of Executive's ability, consistent with the highest and best standards of the banking industry and in compliance with all applicable laws and the Bank's Articles of Association and Bylaws. 2. Conflicts of Interest. Except as permitted by the prior written consent of the Board of Directors of the Bank, Executive shall devote Executive's entire productive time, ability and attention to the business of the Bank during the Term and Executive shall not directly or indirectly render any services to any other person, firm or corporation, whether for compensation or otherwise, which are in conflict with the Bank's interests. Notwithstanding the foregoing, Executive may make investments of a passive nature in any business or venture, provided however, that such business or venture is neither in competition, directly or indirectly, in any manner with the Bank nor a customer of the Bank. C. COMPENSATION 1. Salary. For Executive's services hereunder, the Bank shall pay or cause to be paid as annual base salary to Executive: One-Hundred, Sixty-Thousand, Dollars ($160,000) for the first year of the Term, commencing July 1, 2009 and continuing through June 30, 2010; One-Hundred, Seventy-Six Thousand, Four-Hundred Dollars ($176,400) for the second year of the Term, commencing July 1, 2010 and continuing through June 30, 2011; and One-Hundred, Eighty-Four Thousand, Four-Hundred Dollars ($184,400) for the year of the Term, commencing July 1, 2011 and continuing through June 30, 2012. Said salary shall be payable in equal installments in conformity with the Bank's normal payroll practice. 2. Bonuses. (a) Incentive Bonus Compensation Executive shall receive annual incentive bonus compensation equal to five percent (5.0%) of the net income (after Federal and State income taxes) of the Bank for each fiscal year during the Term. For purposes of this Paragraph C.2(a), net income shall be determined based upon the Bank's audited annual financial statements and such bonus shall be payable to Executive upon certification of such financial statements by the Bank's independent accountants. (b) Discretionary Bonuses. In addition, Executive may receive such bonuses, if any, as the Board of Directors in its sole discretion shall determine. D. EXECUTIVE BENEFITS 1. Vacation. Executive shall be entitled to up to four (4) weeks of vacation for each remaining year of the Term, which vacation shall be taken at such times as are agreed upon by Executive and the Board of Directors; provided, however, that during each year of the Term, Executive is required to, and shall take at least two (2) weeks" of said vacation (the "Mandatory Vacation"), which shall be taken consecutively. Accrual for unused vacation time shall be determined in accordance with the Bank's Personnel Policy as if in effect from time to time. 2. Automobile. Commencing on the Effective Date and during the entire Term hereunder, the Bank shall pay to Executive an automobile allowance of Six Hundred Dollars ($600) per month, or provide said Executive with a company-owned automobile. 3. Group Medical and Life Insurance Benefits. The Bank, at its expense, shall provide for Executive medical, dental, accident and health, and income continuation insurance benefits (including disability) benefits in accordance with the Bank's Personnel Policy as in effect from time to time, except that in any event, Executive shall be provided with term life insurance benefits of at least $500,000. Said coverage shall be in existence or shall take effect as of the Effective Date hereof and shall continue throughout the Term. Executive shall be the individual owner of such life insurance policy with all associated benefits. The Bank's liability to Executive for any breach of this Paragraph D.3 shall be limited to the amount of premiums payable by the Bank to obtain the coverage contemplated herein. Said coverage shall be in existence or shall take effect as of the Effective Date and shall continue throughout the Term. 4. .Stock Option. No additional stock options are included in this contract renewal over and above any options which may have been previously awarded.
